DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 August 2022 has been entered.
 Response to Amendment
Applicant’s amendment filed 22 August 2022 amends claims 1, 7-13, 15-17, 19, and 20. Applicant’s amendment has been fully considered and entered.
Response to Arguments
Applicant argues, “…it is noted that each of claims 9 and 13 has been amended by way of the foregoing amendment. Because each of amended claims 9 and 13 complies with all requirements of 35 U.S.C. §112, these rejections are moot and therefore should be withdrawn.” This argument has been fully considered and is persuasive. Therefore, the previous §112 rejections of claims 9 and 13 have been withdrawn.
Applicant argues, “With regard to the above -reproduced recitations of claim 1 for ‘generating, based on the plurality of trust indicators, a trust score for the entity, wherein the trust score defines a trustworthiness of the entity in general,’ the cited references do not separately or together teach, suggest, describe, or otherwise render obvious the notion of creating a trust score that defines trustworthiness of the entity in general, particularly where this trust score is used if a trust indicator for the specific physical activity is determined not to exist.” This argument has been fully considered and is persuasive. Therefore, the previous rejections in view of the cited prior art have been withdrawn.
Applicant argues (pages 13-14 of the response), “These and other disclosures of Koukoumidis, however, do not provide disclosure of ‘types of movements that correspond to activities,’” This argument is not persuasive because Koukoumidis discloses user device cameras that capture images of a user in order to identify specific locations that allow for the prediction of the user’s travel path and to indicate user intent ([0024] & [0026] & [0031]). The user’s travel path information also includes mode of transport information ([0024]). The path being travelled by the user and the mode with which that user is travelling would be considered a type of movement of the user. Additionally, user information can be utilized to determine the intent of the user ([0094]), which would be considered the claimed activities.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
This communication warrants No Examiner's Reason for Allowance, applicant's reply (8/22/2022) makes evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s arguments with respect to the amendments filed on 22 August 2022 are persuasive. As such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805. The examiner can normally be reached M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN E LANIER/Primary Examiner, Art Unit 2437